Case: 08-40878 Document: 00511381446 Page: 1 Date Filed: 02/14/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 14, 2011
                                     No. 08-40878
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

NATHANIEL HOWARD THOMAS,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 4:98-CR-14-27


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Nathaniel Howard Thomas, federal prisoner # 07052-078, was convicted
of conspiracy to possess with intent to distribute controlled substances,
possession with intent to distribute and distribution of cocaine base, and
distribution of a controlled substance within 1,000 feet of a playground. He was
sentenced to concurrent 235-month prison terms on each count. Pursuant to
Amendment 706 to the Sentencing Guidelines and 18 U.S.C. § 3582(c)(2), the
district court subsequently reduced his sentence to 188 months of imprisonment.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 08-40878 Document: 00511381446 Page: 2 Date Filed: 02/14/2011

                                 No. 08-40878

On appeal of the reduction, Thomas argues that the district court was without
authority to impose the original sentence and erred by failing to reduce his
sentence below 188 months. Both of these issues are foreclosed.
      A § 3582(c)(2) proceeding is not a full resentencing but an opportunity for
a sentence reduction based on limited circumstances prescribed by the
Sentencing Commission. Dillon v. United States, 130 S. Ct. 2683, 2691-94
(2010); United States v. Doublin, 572 F.3d 235, 236-39 (5th Cir.), cert. denied,
130 S. Ct. 517 (2009). As the issue related to the original sentence was
unaffected by the amendments to the Sentencing Guidelines, the district court
lacked authority to address the issue pursuant to a motion under § 3582(c)(2).
      A district court may reduce a defendant’s sentence under § 3582(c)(2)
below the minimum of the amended guideline range only if the defendant’s
sentence was below the guideline range applicable at the time of the original
sentencing. See Dillon, 130 S. Ct. at 2691-92. Contrary to Thomas’s allegation,
the original sentence was not less that the applicable guidelines range at the
time, and the district court could not have imposed a sentence less than 188
months pursuant to a motion under § 3582(c)(2) based on the amended
guidelines.
      The Government’s motion for summary affirmance is GRANTED, and the
judgment of the district court is AFFIRMED. The Government’s alternative
motion for an extension of time to file a brief is DENIED.




                                       2